Citation Nr: 1413491	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-12 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, including with associated symptoms (e.g., radiating pain and numbness, etc.) affecting the lower extremities.


REPRESENTATION

Veteran represented by:	Stacey Peen Clark, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1981.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied his claim of entitlement to service connection for lumbar spondylosis at L2-L3 and L3-L4.  The Board has expanded his claim, however, to include all abnormalities referable to his low back, i.e., thoracic and lumbar (thoracolumbar) spine, so not just the spondylosis at L2-L3 and L3-L4.  Indeed, he has claimed additional disability at the adjacent L4-L5.  As a layman, he is incompetent to characterize the precise extent of his disability, including ascribing specific symptoms to it, so the Board is required by law to interpret his claim as broadly and as liberally as possible.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  In Clemons, the United Stated Court of Appeals for Veterans Claims (Court) explained that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of that claim."  In both Brokowski and Clemons, the Court recognized the need to consider the claim in the context of the reported symptoms, not just on the basis of specific diagnoses or how a condition is labeled.  See, too, Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (The Board is required to consider all issues raised either by the claimant or the evidence of record).

In December 2013, in support of this claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a "Travel Board hearing".  A transcript of the hearing is of record.


During the hearing the Veteran's attorney alleged clear and unmistakable error (CUE) in the January 2009 rating decision at issue in this appeal.  Since, however, the Board is remanding, rather than immediately deciding, this claim, the RO will have opportunity to address this corollary CUE allegation when readjudicating this claim on remand.


REMAND

The Veteran alleges that, during his military service, he received treatment for his back at the Naval Hospital in Pensacola, Florida.  Because attempts have not been made to obtain these additional records, this needs to be done before deciding his appeal.  See 38 C.F.R. § 3.159(c)(2) (2013).

VA clinical records dated from October 25, 2008 to the present also need to be obtained and associated with the claims file for consideration.  Id.

As well, a VA orthopedic examination is needed for a medical nexus opinion concerning the etiology of the Veteran's low back disability - particularly in terms of the likelihood it is related or attributable to his military service as he is alleging.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, this claim is REMANDED to the RO for the following additional development and consideration:

1.  Obtain treatment records from the Naval Hospital in Pensacola dated from September 1977 to September 1981.  Since presumably in the custody of a Federal department or agency, the amount of effort needed to be expended in obtaining these records is governed by 38 C.F.R. § 3.159(c)(2).  So make as many attempts to obtain these records as this VA regulation requires.  

Also appropriately notify the Veteran if unable to obtain them and document these efforts in the manner required by 38 C.F.R. § 3.159(e)(1).

2.  As well, obtain and associate with the claims file all VA clinical records dated from October 25, 2008 to the present.  The attempts to obtain these records and the notice to the Veteran, in the event they cannot be obtained, are also governed by 38 C.F.R. § 3.159(c)(2) and (e)(1).

3.  Upon receipt of all additional records, schedule an appropriate VA compensation examination for a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's current low back disability, irrespective of the particular diagnosis or diagnoses, either:  (a) incepted during his military service from September 1977 to September 1981, or (b) if involving arthritis, initially manifested to the required minimum compensable degree of at least 
10-percent disabling within a year of his discharge from service, so meaning by September 1982, or (c) is otherwise related or attributable to his service.

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.


It is most imperative that the examiner discuss the underlying medical rationale of the opinion, if necessary citing to specific evidence in the file supporting his/her conclusions.

If this requested medical nexus opinion cannot be provided without resorting to mere speculation, the examiner must discuss the reason(s) why a response is not possible or feasible.  So merely saying he or she cannot respond will not suffice.

To facilitate this opinion, the examiner must review the pertinent evidence in the claims file in conjunction with the examination, and the examination report should confirm the claims file was reviewed.

4.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his attorney a Supplemental Statement of the Case (SSOC) and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


